DETAILED ACTION
The receipt is acknowledged of applicant’s amendment filed 11/02/2022.

Claims 1, 4 and 7 are pending and examined on the merit.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goldan et al. (US 2010/0285151), Alimi et al. (US 2007/0196434), Brennan et al. (US 4,146,578), Rutala et al. (“Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities”), Denyer et al. (US 6,584,971), and Crockford et al. (US 200302005229), all references are of record.

Applicant Claims 
Claim 1 is directed to a method, consisting:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, consisting of the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
determining an average shape of a breathing pattern of the patient; and
delivering a timed pulse of atomization to the patient during the first 50 percent of the patient’s inspiration; 
wherein the aqueous antiseptic solution consists a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Goldan teaches treating conditions characterized by infection and/or inflammation of nose and/or throat, especially antibiotic resistant organisms. The methods of the invention involve administering hypochlorous acid (HOCl) to the patient (abstract; ¶¶ 0004, 0018-0020, 0061, 0067). HOCl is administered in an aqueous solution consisting essentially of HOCl as active agent (¶¶ 0021, 0026). The composition is delivered as aerosol mist or steam or from a nebulizer (¶¶ 0032, 0074, 0076, 0089). The reference teaches treatment of infections caused by a variety of pathogens, such as, a bacterial agent, a viral agent, and/or a fungal agent (¶ 0062; table 2). Dilution of HOCl with saline is taught (¶¶ 0021, 0027-0030, 0059, 0080-0085; claim 24). No other active ingredients taught by the reference.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Goldan teaches HOCI solution delivered as aerosol mist or steam or from a nebulizer that suggests placing of the composition in a container of nebulizer, and teaches mist delivery that suggests particles, the reference does not explicitly teach particles, as instantly claimed by claim 1. While Goldan does not teach active ingredients in the antiseptic composition other than HOCl, the reference does not recite the expression “consists of HOCl” as claimed by claim 1. While Goldan teaches delivery from the mist from nebulizer, the reference does not explicitly teach the steps claimed by claim 1 of “determining the average shape of breathing pattern….” and “delivering timed pulse of atomization ….”.
	 Alimi teaches treating sinusitis by administering an aqueous solution comprising hypochlorous acid (HOCI) (example 12; claims 43, 44 and 46; ¶¶ 0076, 0077, 0082-0086, 0088). The solution is administered to the upper respiratory airway in the form of mist by aerosolization, atomization, or nebulization to form droplets having diameter in the range of 0.1-100 micron, and preferably 1-10 microns (¶¶ 0009, 0010, 0041, 0136). The solution is delivered from chamber of nebulizer or aerosol. Nebulizer operated to eject droplets of the solution into a passing air stream (inspiration gas stream) which is generated by a recipient’s inhalation through the nebulizer (¶¶ 0042, 0044). Sinusitis is associated with, or caused by, microbial infection that can be treated with the aqueous solution comprising HOCI. Microbial infection includes viral, fungal, and bacterial infections (¶¶ 0038, 0129, 0194). Dilution of HOCI with saline is taught (¶¶ 0012, 0035).
Rutala teaches HOCI has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation. In a solution, it kills >99.9% of microbes, including coronavirus, in one minute (see the entire document, and in particular pages 600, 605).
Denyer teaches drug delivery apparatus comprising nebulizer has a structure for determining the duration of a pulse atomization during inspiration (abstract). The reference teaches drug delivery in droplet form from the apparatus to be inhaled by the patient and that is most appropriate to for elderly patients and children who have difficulty in using multidose inhaler. The apparatus deliver medication in times pulses for a proportion of patient inspiration phase of the breathing pattern. Determination of the length of pulse enables the proportion of the inhalation time during which atomization occurs to be extended 50%  of inspiration. This will result in the patient receiving their treatment in a shorter time, since it will take fewer breaths to deliver the required dose of medication. Figures 1-3 of the reference show one known nebulizer that provide timed pulse atomization during first 50% of inspiration. FIG. 3 shows the base 4 includes an inlet 5 through which air is supplied under pressure. The pressurized air is led via a tube 6 to a manifold 7 which controls the flow of pressurized air to an air outlet 8 which directs air into the atomizing section 3 shown in FIG. 2. The base 4 also includes a pressure sensor 9 which detects the pressure within the atomizing section 3 via a port 10. FIG. 2 shows air under pressure passes through the air outlet 8 of the base 4 and is conducted through a tubular post 11 to an atomizer nozzle 12 out of which the air issues under pressure. A deflector 13 is located in the path of the pressurized air issuing from the nozzle 12 so that the pressurized air is deflected laterally so as to pass beneath a baffle 14. The passage of the pressurized air across the top of the tubular post 11 causes medication 15 to be drawn up between the outer surface of the tubular post 11 and the inner surface of a sleeve 16 which surrounds the tubular post 11. The medication 15 is atomized in the stream of air, and carried away in the stream of air below the rim of the baffle 14 and up through the mouthpiece 1 to a patient. The pressure sensor 9 in the base 4 monitors the breathing pattern of a patient, and on the basis of the breathing pattern, the manifold 7 is controlled to supply pressurized air to the atomizing section 3 only during the first 50% of an inhalation phase. (See the abstract; col.1, line 58 to col.2, line 4; col.2, lines 35-67, col.3, lines 1-5, 23-55; col.4, lines 23-50; col.5, lines 18-25;col.6, lines 45-60; col.9, lines 26-45; see also the Figures). 
Crockford teaches drug delivery device having considerable advantages  of increasing the patient compliance because the delivery device selectively delivers drug-laden air comprising a sensor for monitoring the breathing pattern of a patient; a controller arranged to control the drug delivery device to deliver drug-laden air in pulses which begin when the patient is monitored by the sensor to begin inhalation, the pulses having a duration which is adjusted by the controller on the basis of the monitored breathing pattern of the patient. Monitoring the breathing pattern reduces the cost of the drug, and also shortens the amount of time in which delivery must take place. It may require less than one third of the number of breaths to inhale the correct dose. In addition, because the device reacts to the patient in order to optimize the length of the pulse in which drug-laden air is delivered, the device is ideal for domiciliary use instead of use merely in hospital. FIG. 6 of the reference shows air under pressure passes through the air outlet 108 of the base 104 and is conducted through a tubular post 111 to an atomizer nozzle 112 out of which the air issues under pressure. A deflector 113 is located in the path of the pressurized air issuing from the nozzle 112 so that the pressurized air is deflected laterally so as to pass beneath a baffle 114. The passage of the pressurized air across the top of the tubular post 111 causes a drug 115 to be drawn up between the outer surface of the tubular post 111 and the inner surface of a sleeve 116 which surrounds the tubular post 111. The drug 115 is atomized in the stream of air, and carried away in the stream of air below the rim of the baffle 114 and up through the mouthpiece 101 to a patient. The pressure sensor 109 in the base 104 monitors the breathing pattern of a patient, and on the basis of the breathing pattern, the manifold 107 is controlled to supply pressurized air to the atomizing section 103 in pulses only during the first 50% of an inhalation phase so that drug delivery only occurs during that pulse. FIG. 8, shows the first operation, box 130 represents the patient starting to inhale. The timer records the time at which inhalation starts as shown in box 131, and during inhalation, a calculation is performed to predict the tidal volume of the patient as shown in box 133. Pulse time is calculated as shown in box 134, and the pulse time is adjusted, as shown in box 135 in the event that the pulse length would exhaust an accumulator from which is pressurized air is supplied to the nebulizer. The pulse of atomization occurs during inhalation, and after it has stopped, a calculation is carried out to determine what dose has been atomized. At the end of the breath as shown in box 138, details of the peak flow of the patient inhalation, and the duration of inhalation are recorded so that calculations determining pulse length may be made for subsequent breaths. (See abstract; ¶¶ 0015, 0019, 0051, 0052, 0065). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat disease associated with microbial infection of respiratory tract by administering mist solution consisting essentially of HOCl using aerosol or nebulizer as taught by Goldan, and atomize the solution into droplet having sizes to 0.1-100 µm as taught by Alimi. One would have been motivated to do so because Alimi teaches suitability of atomizing HOCl solution into particle to be delivered to different areas of the respiratory tract. One would reasonably expect treating microbial infection of respiratory tract by administering mist solution comprising HOCl that is atomized to provide droplets having sizes between 0.1-100 µ that are successfully delivered to different areas of respiratory tract to the patient in need of such treatment.
Further, one having ordinary skill in the art before the effective filing date of the present invention would have used only solution of HOCl for nebulization to the patient without other active ingredients as taught by Rutala because Rutala teaches HOCI in a solution has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation, and the solution of HOCl kills >99.9% of microbes including coronavirus in one minute.
Additionally, one having ordinary skill in the art before the effective filing date of the present invention would have delivered HOCl aqueous solution composition taught by the combination of Goldan, Alimi, and Rutala from nebulizer and determine the average shape of the breathing pattern of the patient and further deliver the HOCl aqueous solution by timed pulse atomization during the first 50% of the patient inspiration using pressurized air to atomize the solution and further diverting the pressurized air to an outlet as taught y Denyer and Crockford. One would have been motivated to do so because Denyer teaches that such method of delivery and device provide the most appropriate method for elderly patients and children who have difficulty in using multidose inhaler/nebulizer, and because Crockford teaches that such a method and device have considerable advantages of increasing the patient compliance and is ideal for domiciliary use instead of use merely in hospital. 
Regarding the conventional steps of claim 1, that the solution is placed in a reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Goldan and Alimi teach all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of particles by aerosolization or nebulization to form droplets. The claimed steps are conventional steps that all what is needed to nebulize a solution. It is inherent to place the solution of HOCl in a container and it is inherent to aerosolize the solution to form particles. Distributing the aerosolized particles is an inherent inevitable step that happens automatically after aerosolizing the solution without the need or effort from the user to distribute the particles into the respiratory tract. 
Regarding the steps of determining the average breathing pattern, and delivering timed pulse atomization to the patient, these are known steps and are taught by both Denyer and Crockford. 
Regarding the step of transmitting pressurized air through the reservoir of the nebulizer as claimed by claim 1, this is taught by both Denyer and Crockford. Denyer teaches passage of the pressurized air across the top of the tubular post 11 causes medication 15 to be drawn up between the outer surface of the tubular post 11 and the inner surface of a sleeve 16 which surrounds the tubular post 11. Further Crockford teaches air under pressure passes through air outlet 108 of the base 104 and is conducted through a tubular post 111 to an atomizer nozzle 112 out of which the air issues under pressure.
Regarding the step of diverting the pressurized air to an outlet as claimed by claim 1, this step is taught by Denyer and Crockford.  Denyer teaches deflector 13 is located in the path of the pressurized air issuing from the nozzle 12 so that the pressurized air is deflected laterally so as to pass beneath a baffle 14. Further, Crockford teaches deflector 113 is located in the path of the pressurized air issuing from the nozzle 112 so that the pressurized air is deflected laterally so as to pass beneath a baffle 114.
Regarding using saline as claimed by claim 1, it is taught is taught by Goldan and Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, both Goldan and Alimi teach treating fungal infection.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 4, and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sampson et al. (US 2015/0196590), Alimi et al. (US 2007/70196434), Rutala et al. (“Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities”), Denyer et al. (US 6,584,971, of record), and Crockford et al. (US 200302005229), all references are of record. 

Applicant Claims 
Claim 1 is directed to a method, consisting:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, consisting of the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
determining an average shape of a breathing pattern of the patient; and
delivering a timed pulse of atomization to the patient during the first 50 percent of the patient’s inspiration; 
wherein the aqueous antiseptic solution consists a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sampson teaches treating microbial infection by administering composition consisting essentially of hypochlorous acid (HOCl) through the nasal route or by inhalation using nebulizer or aerosol mist, to the nose, sinuses or throat (abstract; ¶¶ 0002, 0007, 0009-0011, 0016-0018, 0024, 0029, 0030, 0074). The composition is aqueous solution (¶¶ 0020, 0035). The composition is effective for treating viral infection, fungal infection and bacterial infection (¶¶ 0031, 0057, 0065, 0080). Dilution of HOCl with saline is taught (¶¶ 0020, 0027, 0095-0105, 0110). No other active ingredients taught by the reference. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Sampson teaches aerosol or nebulizer delivery of the HOCl that suggests placing composition in a container of nebulizer, and teaches mist delivery that suggests particles, the reference however does not explicitly teach particles as claimed by claim 1. While Sampson does not teach active ingredients in the aerosol other than HOCl, the reference does not recite the expression “consisting of HOCl” as claimed by claim 1. While Sampson teaches delivery from the mist from nebulizer, the reference does not explicitly teach the steps claimed by claim 1 of “determining the average shape of breathing pattern….” and “delivering timed pulse of atomization ….”. 
The teachings of Alimi, Rutala, Crockford, Denyer and are previously discussed in this office action. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat disease associated with microbial infection of respiratory tract by administering mist solution consisting essentially of HOCl using aerosol or nebulizer as taught by Sampson, and atomize the solution into droplet sizes to 0.1-100 micron as taught by Alimi. One would have been motivated to do so because Alimi teaches suitability of particle of such sizes to be delivered to different areas of the respiratory tract. One would reasonably expect treating microbial infection of respiratory tract by administering mist solution comprising HOCl that is atomized to provide droplets having sizes between 0.1-100 µ that are successfully delivered to different areas of respiratory tract to the patient in need of such treatment.
Further, one having ordinary skill in the art would have used only solution of HOCl for nebulization to the patient without other active ingredients as taught by Rutala because Rutala teaches HOCI in a solution has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation, and the solution of HOCl kills >99.9% of microbes including coronavirus in one minute.
Additionally, one having ordinary skill in the art before the effective filing date of the present invention would have delivered HOCl aqueous solution composition taught by the combination of Sampson, Alimi, and Rutala from nebulizer and determine the average shape of the breathing pattern of the patient and further deliver the HOCl aqueous solution by timed pulse atomization during the first 50% of the patient inspiration using pressurized air to atomize the solution and further diverting the pressurized air to an outlet as taught y Denyer and Crockford. One would have been motivated to do so because Denyer teaches that such method and device of delivery provide the most appropriate method for elderly patients and children who have difficulty in using multidose inhaler/nebulizer, and because Crockford teaches that such a method and device have considerable advantages of increasing the patient compliance and is ideal for domiciliary use instead of use merely in hospital.
Regarding the conventional steps of claim 1, that the solution is placed in a reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Sampson and Alimi teach all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of particles by aerosolization or nebulization to form droplets. The claimed steps are conventional steps that all what is needed to nebulize a solution. It is inherent to place the solution of HOCl in a container and it is inherent to aerosolize the solution to form particles. Distributing the aerosolized particles is an inherent inevitable step that happens automatically after aerosolizing the solution without the need or effort from the user to distribute the particles into the respiratory tract. 
Regarding the steps of determining the average breathing pattern, and delivering timed pulse atomization to the patient, these are known steps and are taught by both Denyer and Crockford. 
Regarding the step of transmitting pressurized air through the reservoir of the nebulizer as claimed by claim 1, this is taught by both Denyer and Crockford. Denyer teaches passage of the pressurized air across the top of the tubular post 11 causes medication 15 to be drawn up between the outer surface of the tubular post 11 and the inner surface of a sleeve 16 which surrounds the tubular post 11. Further Crockford teaches air under pressure passes through air outlet 108 of the base 104 and is conducted through a tubular post 111 to an atomizer nozzle 112 out of which the air issues under pressure.
Regarding the step of diverting the pressurized air to an outlet as claimed by claim 1, this step is taught by Denyer and Crockford.  Denyer teaches deflector 13 is located in the path of the pressurized air issuing from the nozzle 12 so that the pressurized air is deflected laterally so as to pass beneath a baffle 14. Further, Crockford teaches deflector 113 is located in the path of the pressurized air issuing from the nozzle 112 so that the pressurized air is deflected laterally so as to pass beneath a baffle 114.
Regarding using saline as claimed by claim 1, it is taught by Sampson and Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, Sampson Alimi teaches treating fungal infection. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article by Rasmussen et al. (“Stabilized Hypochlorous Acid Disinfection for Highly Vulnerable Population”), combined with the article by Rutala et al. (“Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities”), Alimi et al. (US 2007/0196434) Denyer et al. (US 6,584,971), and Crockford et al. (US 200302005229), all references are of record.

Applicant Claims 
Claim 1 is directed to a method, consisting:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, consisting of the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
determining an average shape of a breathing pattern of the patient; and
delivering a timed pulse of atomization to the patient during the first 50 percent of the patient’s inspiration; 
wherein the aqueous antiseptic solution consists a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Rasmussen teaches stable hypochlorous acid (HOCL) inactivates viruses and is capable of degrading infectivity of highly resistant prions while being safe to human tissues, including lung, and environmentally benign (abstract; second page of the provided reference, left column, first and second full paragraphs). HOCL eradicates pathogen including human viruses and fungi (third page, right column, last 2 paragraphs). Table 1 at page 4 shows more than 99.999% of viruses and fungi are eradicated.  HOCL is safe, and FDA had approved preparations used topically for eye and tooth infections, and nasal decontamination. Even if aerosolized HOCL is inhaled as dense fog during decontamination, it causes no adverse effect. Therefore, the reference suggests therapeutic use of HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant (page 5, paragraph bridging left and right columns, second full paragraph on right column of page 5).  The reference concludes in page 6 that: “Innate resistance to infection in humans depends on the production of HOCl as the front line of defense against microbial invasion. Our recognition that nature has provided for primacy of this compound in immune defense systems across the entire vertebrate sub-Phylum speaks well to its sustained power, speed, spectrum of action and reliability over eons of evolutionary change. It also accounts for the biocompatibility of HOCl, which must be swiftly neutralized in vivo to avoid the chemistry behind those attributes being turned against normal physiological components of cells and tissues.” The reference teaches “Brio HOCL™ is an isotonic solution of a physiologically appropriate salt concentration that contains approximately 9,000 ppm chlorine as NaCl, and 200 ppm HOCL. It’s produced through the biomechanical dispersing of electrical current across ultra-thin layers of salt water in bioreactors arrayed as alternating stacks of inverted Tesla chambers. The slow change from HOCL to Cl' over prolonged storage does not seriously affect the overall Cl" ion concentration, so that the performance characteristics are maintained while preserving the isotonic match with tissues and body fluids. Raman spectroscopic analysis (fig. 2) allows for both the demonstration of homogeneity and also the absence of detectable chlorine species other than HOCL in solutions prepared by this process” (Page 3, section (V)). No other active ingredients taught by the reference.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Rasmussen suggests therapeutic use of solution of HOCL to be nebulized topically to the larynx, trachea and alveoli as disinfectant, and teaches solution of HOCl, the reference however, does not explicitly teach aqueous solution of HOCL, and does not explicitly teach the steps of using nebulizer, atomizer or spray for delivering the solution as claimed by claim 1. The reference does not explicitly teach the steps claimed by claim 1 of “determining the average shape of breathing pattern….” and “delivering timed pulse of atomization ….”.
The teachings of Rutala, Alimi, Denyer and Crockford are previously discussed in this office action. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to eradicate microbial infection using HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant as taught by Rasmussen, and use solution of HOCl as the sole active in the solution as taught by Rutala and further use aqueous solution of HOCL as taught by Alimi. One would have been motivated to do so because Rutala teaches solution of HOCl kills >99.9% of microbes including fungi and corona virus in one minute due to its rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation, and because Alimi teaches aqueous solution is stable for about a year and has the ability to kill many micro-organisms in the respiratory tract, and can be delivered by aerosols and nebulizers. One would reasonably expect eradicating respiratory microbial infection by administering HOCL aqueous solution to the respiratory tract by aerosol or nebulizer in a patient in need of such treatment, while the aqueous solution being stable on storage. 
Further, one having ordinary skill in the art before the effective filing date of the present invention would have delivered HOCl aqueous solution composition taught by the combination of Rasmussen, Alimi, and Rutala from nebulizer and determine the average shape of the breathing pattern of the patient and further deliver the HOCl aqueous solution by timed pulse atomization during the first 50% of the patient inspiration using pressurized air to atomize the solution and further diverting the pressurized air to an outlet as taught by Denyer and Crockford. One would have been motivated to do so because Denyer teaches that such method and device of delivery provide the most appropriate method for elderly patients and children who have difficulty in using multidose inhaler/nebulizer, and because Crockford teaches that such a method and device have considerable advantages of increasing the patient compliance and is ideal for domiciliary use instead of use merely in hospital. 
Regarding the conventional steps of claim 1, that the solution is placed in reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Alimi teaches all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of mist by aerosolization or nebulization by forming droplets. The claimed steps are conventional steps that all what is needed to nebulize a solution. It is inherent to place the solution of HOCl in a container and it is inherent to aerosolize the solution to form particles. Distributing the aerosolized particles is an inherent inevitable step that happens automatically after aerosolizing the solution without the need or effort from the user to distribute the particles into the respiratory tract. 
Regarding the steps of determining the average breathing pattern, and delivering timed pulse atomization to the patient, these are known steps and are taught by both Denyer and Crockford. 
Regarding the step of transmitting pressurized air through the reservoir of the nebulizer as claimed by claim 1, this is taught by both Denyer and Crockford. Denyer teaches passage of the pressurized air across the top of the tubular post 11 causes medication 15 to be drawn up between the outer surface of the tubular post 11 and the inner surface of a sleeve 16 which surrounds the tubular post 11. Further Crockford teaches air under pressure passes through air outlet 108 of the base 104 and is conducted through a tubular post 111 to an atomizer nozzle 112 out of which the air issues under pressure.
Regarding the step of diverting the pressurized air to an outlet as claimed by claim 1, this step is taught by Denyer and Crockford.  Denyer teaches deflector 13 is located in the path of the pressurized air issuing from the nozzle 12 so that the pressurized air is deflected laterally so as to pass beneath a baffle 14. Further, Crockford teaches deflector 113 is located in the path of the pressurized air issuing from the nozzle 112 so that the pressurized air is deflected laterally so as to pass beneath a baffle 114.
Regarding using saline as claimed by claim 1, it is taught by Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, all the cited references teach treating fungal infection. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that  independent claim 1 recites “a method, consisting of delivering an aqueous antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery...”. As per MPEP 2111.03, the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith").

In response to this argument, it is argued that the claimed step of delivering the
claimed aqueous solution are taught by the cited reference Alimi. The reference teaches delivery of HOCI from chamber of nebulizer or aerosol that implies respirable delivery. Alimi does not teach delivery of HOCl to respiratory tract by any method other than respirable delivery as claimed, and does not teach delivering any other medication with HOCl aqueous solution. 

Applicant argues that claim 1 further recites that delivering the aqueous antiseptic solution consists of the steps of: (i) placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer; (ii) aerosolizing the aqueous solution of hypochlorous acid into particles; and (iii) distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area. When the phrase "consists of' appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359. Applicant maintains that each of Goldan, Alimi, Brennan, Rutala, Denyer, Crockford, Rasmussen and Sampson disclose “unrecited elements” and any combination of these references also discloses “unrecited elements.” 

In response to this argument, it is argued that the claimed steps are inevitable and inherent in order to deliver the HOCI solution from a nebulizer. The cited references teaches the steps required to inherently deliver HOCl from a nebulizer, which are: (i) placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer; (ii) aerosolizing the aqueous solution of hypochlorous acid into particles; and (iii) distributing the aerosolized particles of the aqueous solution of hypochlorous acid into the affected area, which are inherent and inevitable steps from using the nebulizer taught by the cited references because the user have to place the solution in a reservoir of nebulizer in order to nebulize it, and have to aerosolize the solution into particles to be delivered to respiratory tract. Distributing the aerosolized particles into the respiratory tract happens automatically. Delivery of HOCI by nebulizer does not require any more steps than claimed, and the cited references do not teach any more steps than claimed. It is not clear to the examiner what steps applicant trying to avoid or exclude from the claimed method. The claimed method is clearly obvious over the cited reference in combination even with the expression “consisting of” that limits the steps of “delivery” to inevitable, necessary and inherent steps taught by the cited references. The claims are obvious over the combination of the cited references in combination. No unrecited elements or steps are crucial to the prior art. 

Applicant argues that claim 1 and its dependents require that the recited aqueous antiseptic solution only include hypochlorous acid diluted with saline added to the aqueous solution. Applicant maintains that each of Goldan, Alimi, Rutala, Denyer, Crockford, Rasmussen and Sampson disclose “unrecited elements” and  combination of the references discloses “unrecited elements.” 

In response to this argument, it is argued that the cited references teach and imply that HOCl is an antiseptic by itself and can be used alone to eradicate micro-organisms, without the need of additional antiseptics. Also the cited references clearly teach aqueous solution of HOCl and saline can be used for respirable delivery from nebulizer to treat infection. Therefore the combination of the cited references teaches all the elements of the claimed method. No unrecited elements are detrimental and essential for the prior art or required by the cited references to be combined with HOCl. Motivation to combine the cited references exists, and reasonable expectation to achieve the present invention has been presented. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1860. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as
filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  

Applicant argues that Goldan and Sampson require the composition comprising HOCl solution containing HOCI and hypochlorite. Other embodiments include a controlled amount of available free chlorine (AFC), Goldan. Independent claim 1 is “closed to unrecited elements” such as hypochlorite and AFC. Alimi, Brennan, Rutala, Denyer and Crockford fail to cure this deficiency.

In response to this argument, it is argued that one having ordinary skill in the art would have used only solution of HOCl for nebulization to the patient without other active ingredients as taught by Rutala because Rutala teaches HOCI in a solution has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation, and the solution of HOCl kills >99.9% of microbes including coronavirus in one minute. Further, it has been decided by the court that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient). In the instant case, and in light of the teaching of Rutala, one having ordinary skill in the art would have solely used HOCl in the solution of Goldan or Sampson as it was disclosed by Rutala to be efficient alone.

Applicant argues that Rasmussen is directed toward hypochlorous acid disinfection for wound decontamination. (Rasmussen, Title). More particularly, Rasmussen discloses the production of “Brio HOCL.” (Rasmussen, Page 3, Col. 1, last Paragraph to Col. 2, 15 Paragraph). Brio HOCL is not the same as HOCL in that Brio HOCL specifically “contains approximately 9,000 ppm chlorine as NaCl, and 200 ppm HOCL.” (Id). Consequently, Rasmussen does not teach an antiseptic solution that consists of an aqueous solution consisting of hypochlorous acid dissolved in water. Moreover, Rasmussen teaches the inclusion of unrecited elements” such as “chlorine as NaCl.” Alimi, Brennan, Rutala, Denyer and Crockford cannot cure these deficiencies. In a paragraph specifically titled, “Brio HOCI,” Rasmussen discloses the “consistent production of homogeneous, stable HOCI, uncontaminated by any of the other aqueous chlorine species or extraneous additives previously used to counter instability.” (Rasmussen, Page 3, Col. 1, last Paragraph to Col. 2 1S Paragraph). In the very next sentence, Rasmussen makes clear that Brio HOCI contains NaCl, noting that Brio HOCI “contains approximately 9,000 ppm chlorine as NaCl, and 200 ppm HOCL.” (Id). This represents clear evidence that the “absence of any detectable chlorine species” does not refer to an absence of NaCl. This provides clear evidence that Brio HOCI contains NaCl. 

In response to this argument, it is argued that Rutala teaches the effect of solution of HOCI by itself in killing 99.9% of micro- organisms including corona virus, and one having ordinary skill in the art would not hesitate to use solution of HOCI by itself as the sole antiseptic agent for killing corona virus and deliver it by a nebulizer, as applicant had done. It is further argued that the cited references do not teach other elements combined with HOCI used to treat viral or microbial infection. The cited references use only aqueous solution of HOCI to treat microbial activity including corona virus, and no other antibiotics, antiseptics or other elements are used by the references for this purpose. The antiseptic solution can be limited to HOCI as taught by Rutala. Rasmussen teaches at page 3, under section (V) that “....prepared HOCI in absence of detectable chlorine species other than HOCI in solutions....” Therefore, the cited references and in particular Rasmussen and Rutala teaches HOCI is effective against corona virus by itself. One having ordinary skill in the art would not be motivated to add additional antiseptic agent to HOCI from the combined teachings of the references and would have achieved composition consisting of HOCI and water from combination of the teachings of the cited references.
In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/I.G./



/ISIS A GHALI/Primary Examiner, Art Unit 1611